ACCEPTED
                                                                                            01-15-00366-cr
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/27/2015 8:47:56 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                               NO. 01-15-00366-CR

TRACE ROGERS SMITH                         §         IN THE FIRST    FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
v.                                         §         DISTRICT 10/27/2015
                                                               COURT8:47:56
                                                                          OF AM
                                                              CHRISTOPHER A. PRINE
THE STATE OF TEXAS                         §         APPEALS OF TEXAS  Clerk




     STATE’S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:



                                          I.

      Appellant’s brief was initially due on or about June 26th (though the Court’s

website indicates a due date of July 6th, Appellant’s counsel indicated the original

due date was around June 26th). After Appellant’s motion for extension was

granted, Appellant filed his brief on August 12, 2015. The State’s brief is currently

due on October 26, 2015.


                                         II.

      I anticipate that I will handle the brief for the State in this case. I filed the

State’s brief in 03-14-00695-CR on September 30th. I reviewed, edited and


                                          1
expanded another individual’s brief in 03-15-00112-CR prior to submission on

October 6th. I sat second chair with another attorney for his oral argument in 03-

14-00570-CR on October 7th. I helped one attorney with his brief in 03-15-00153-

CR, and I contributed to another attorney’s brief which was submitted late last

night in 03-15-00247-CR. I must also complete the State’s brief in 03-14-00329-

CR by November 2, 2015. Among others, I have an additional brief currently due

on November 9th in 03-14-00712-CR. I have also gathered information on,

reviewed and filed answers to expunctions and nondisclosures, including several

petitions in the last month. I assisted other attorneys in the office with various

issues in their cases and appeals.

      Due to a substantial increase in appellate work for our County, the

Commissioners’ Court has approved funding for a second appellate prosecutor

position. I have reviewed applications and participated in interviews for said

position, which our office hopes to add in the near future. Because of the

foregoing, I have not yet had the opportunity to work on the brief in the instant

case, and respectfully request an extension of 30 days to file the State’s brief. This

is the second extension sought by Appellee.




                                          2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until November 25, 2015, so that an

adequate response may be made to Appellant’s brief.           This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008


                         CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this State’s Second Motion
to Extend Time to File Brief has been delivered to Appellant TRACE ROGERS
SMITH’s attorney in this matter:

      Atanacio Campos
      atanacio@aol.com
      496 S. Castell Ave.
      New Braunfels, TX 78130
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 27th day of October, 2015.

                                               /s/ Joshua D. Presley
                                               Joshua D. Presley

                                         3